Cite as 2014 Ark. App. 18

                 ARKANSAS COURT OF APPEALS
                                     DIVISIONS I & IV
                                      No. CV-13-297


                                                    Opinion Delivered   January 8, 2014
STATE OF ARKANSAS SEX
OFFENDER RISK ASSESSMENT                            APPEAL FROM THE GARLAND
COMMITTEE                                           COUNTY CIRCUIT COURT
                    APPELLANT                       [NO. CV-11-58-1]

V.                                                  HONORABLE JOHN HOMER
                                                    WRIGHT, JUDGE

MICHAEL G. WALLACE                                  SUPPLEMENTAL OPINION ON
                                  APPELLEE          DENIAL OF REHEARING



                             KENNETH S. HIXSON, Judge


       In his petition for rehearing, appellee Michael G. Wallace contends that our opinion

in State of Arkansas Sex Offender Risk Assessment Committee v. Wallace, 2013 Ark. App. 654,

contains errors of law or fact requiring rehearing. In that opinion, we affirmed the agency’s

decision to assess Wallace at a Level 2 notification to the public, reversing the circuit court’s

order setting the public notification at Level 1.

       We deny Wallace’s petition for rehearing to the extent that Wallace reargues

the substantiality of evidence to support the agency decision, which we have heretofore

considered and rejected. This is not a valid basis to support rehearing, as stated in Ark. Sup.

Ct. R. 2-3(g) (2013).

       Wallace’s petition for rehearing also contends that we ignored and failed to address

whether the agency decision was “arbitrary and capricious.” We deny Wallace’s petition on
                                  Cite as 2014 Ark. App. 18

this basis as well, although we provide this supplemental opinion upon denial of Wallace’s

petition to clarify our holding. See Huth v. Div. of Soc. Servs. of Dep’t of Human Servs., 287
Ark. 294, 700 S.W.2d 367 (1985). In short, we need not decide whether the agency’s action

was arbitrary and capricious because it automatically follows that where substantial evidence

is found, a decision cannot be classified as unreasonable or arbitrary. See Wright v. Ark. State

Plant Bd., 311 Ark. 125, 842 S.W.2d 42 (1992); Capitol Zoning Dist. Comm’n v. Cowan, 2012
Ark. App. 619,     S.W.3d      ; Lamar Co. v. Ark. State Highway & Transp. Dep’t, 2011 Ark.

App. 695, 386 S.W.3d 670.

       Petition for rehearing denied.

       WALMSLEY, HARRISON, GRUBER, WHITEAKER, and BROWN, JJ., agree.

       Dustin McDaniel, Att’y Gen., by: Amy L. Ford, Ass’t Att’y Gen., for appellant.

       Hurst, Morrissey & Hurst, PLLC, by: Q. Byrum Hurst, Jr., for appellee.




                                               2